Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 15, 1963 on his plea of guilty, convicting him of attempted burglary in the third-degree, and sentencing him, as a second felony offender, to serve a term of 2% to 10 years. Judgment affirmed. By not attacking the sufficiency of the indictment at or before ithe time he was called for judgment, defendant has waived any abjection thereto (People v. Willett, 213 N. Y. 368); and by his plea of guilty, defendant *921waived any objection to the legality of Ms arrest (People v. Burns, 19 Misc. 680). Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.